             Case 5:16-cv-06370-EJD Document 669 Filed 05/27/20 Page 1 of 3
                                                                                                               Clear Form




                          20-15837                                                        5:16-cv-06370-EJD

Optronic Tech., Inc. v. Ningbo Sunny Elec., Inc. 05/01/2020                                              649
                                                                     KJC Law Group
                                                                     6700 Fallbrook Avenue, Suite 207
Kevin J. Cole                                                        West Hills, CA 91307


         (818) 392-8995                                              kevin@kjclawgroup.com




05/10/2018    Irene Rodriguez        Motion to Dismiss First Am. Compl.    5:16-cv-06370-EJD            92

06/11/2018   Raynee Mercado          Discovery Motion                      5:16-cv-06370-EJD            116
                                                                                                        156
09/11/2018    Echo Reporting         Discovery Motion                      5:16-cv-06370-EJD


                                                                                                        188
10/23/2018    Echo Reporting         Discovery Motion                      5:16-cv-06370-EJD


                                                                                                        240
05/02/2019    Irene Rodriguez        Trial Setting Conference 5:16-cv-06370-EJD


05/28/2019    Echo Reporting          Discovery Motion                     5:16-cv-06370-EJD            249
                                                                1          3




                                                                          /s/ Kevin J. Cole
              Case 5:16-cv-06370-EJD Document 669 Filed 05/27/20 Page 2 of 3
    Optronic Tech., Inc. v. Ningbo Sunny Electronics, Inc.
    Ninth Circuit Court of Appeals Case No. 20-15837


    Transcript Designation Form – Appellant Ningbo Sunny Electronics, Inc.
HEARING DATE:    COURT REPORTER:     HEARING TYPE:           CASE No.         Transcript E-Filed? ECF Dkt #?
09/12/2019       Irene Rodriguez     Motion to Strike        5:16-cv-06370-    Yes: Dkt # 298
                                     and Motions for         EJD               No: I have ordered or will
                                     Summary                                  order it.
                                     Judgment
10/10/2019       Irene Rodriguez     Pretrial Conference     5:16-cv-06370-    Yes: Dkt # 478
                                     and Pretrial            EJD               No: I have ordered or will
                                     Motions Day 1                            order it.
10/11/2019       Irene Rodriguez     Pretrial Conference     5:16-cv-06370-    Yes: Dkt # 479
                 Lee-Anne Shortridge and Pretrial            EJD               No: I have ordered or will
                                     Motions Day 2                            order it.
10/15/2019       Irene Rodriguez     Jury Trial, Day 1       5:16-cv-06370-    Yes: Dkt # 480
                 Lee-Anne Shortridge                         EJD               No: I have ordered or will
                                                                              order it.
10/16/2019       Irene Rodriguez     Jury Trial, Day 2       5:16-cv-06370-    Yes: Dkt # 481
                 Lee-Anne Shortridge                         EJD               No: I have ordered or will
                                                                              order it.
10/22/2019       Irene Rodriguez     Jury Trial, Day 3       5:16-cv-06370-    Yes: Dkt # 482
                 Lee-Anne Shortridge                         EJD               No: I have ordered or will
                                                                              order it.
10/23/2019       Irene Rodriguez     Jury Trial, Day 4       5:16-cv-06370-    Yes: Dkt # 483
                 Lee-Anne Shortridge                         EJD               No: I have ordered or will
                                                                              order it.
10/25/2019       Irene Rodriguez     Jury Trial, Day 5       5:16-cv-06370-    Yes: Dkt # 484
                 Lee-Anne Shortridge                         EJD               No: I have ordered or will
                                                                              order it.
10/28/2019       Irene Rodriguez     Jury Trial, Day 6       5:16-cv-06370-    Yes: Dkt # 485
                 Lee-Anne Shortridge                         EJD               No: I have ordered or will
                                                                              order it.
11/5/2019        Irene Rodriguez     Jury Trial, Day 7       5:16-cv-06370-    Yes: Dkt # 486
                 Lee-Anne Shortridge                         EJD               No: I have ordered or will
                                                                              order it.
11/6/2019        Irene Rodriguez     Jury Trial, Day 8       5:16-cv-06370-    Yes: Dkt # 487
                 Lee-Anne Shortridge                         EJD               No: I have ordered or will
                                                                              order it.
11/8/2019        Irene Rodriguez     Jury Trial, Day 9       5:16-cv-06370-    Yes: Dkt # 488
                 Lee-Anne Shortridge                         EJD               No: I have ordered or will
                                                                              order it.
11/13/2019       Irene Rodriguez     Jury Trial, Day 10      5:16-cv-06370-    Yes: Dkt # 489
                 Lee-Anne Shortridge                         EJD               No: I have ordered or will
                                                                              order it.
11/14/2019       Irene Rodriguez     Jury Trial, Day 11      5:16-cv-06370-    Yes: Dkt # 490
                 Lee-Anne Shortridge                         EJD               No: I have ordered or will
                                                                              order it.
11/15/2019       Irene Rodriguez     Jury Trial, Day 12      5:16-cv-06370-    Yes: Dkt # 491
                 Lee-Anne Shortridge                         EJD               No: I have ordered or will
                                                                              order it.

                                                                                             2|Page
    ACTIVE 50326587v2
              Case 5:16-cv-06370-EJD Document 669 Filed 05/27/20 Page 3 of 3
    Optronic Tech., Inc. v. Ningbo Sunny Electronics, Inc.
    Ninth Circuit Court of Appeals Case No. 20-15837


11/18/2019       Irene Rodriguez     Jury Trial, Day 13      5:16-cv-06370-    Yes: Dkt # 492
                 Lee-Anne Shortridge                         EJD               No: I have ordered or will
                                                                              order it.
11/19/2019       Irene Rodriguez     Jury Trial, Day 14      5:16-cv-06370-    Yes: Dkt # 493
                 Lee-Anne Shortridge                         EJD               No: I have ordered or will
                                                                              order it.
11/20/2019       Irene Rodriguez     Jury Trial, Day 15      5:16-cv-06370-    Yes: Dkt # 494
                 Lee-Anne Shortridge                         EJD               No: I have ordered or will
                                                                              order it.
11/21/2019       Irene Rodriguez     Jury Trial, Day 16      5:16-cv-06370-    Yes: Dkt # 503
                 Lee-Anne Shortridge                         EJD               No: I have ordered or will
                                                                              order it.
11/22/2019       Irene Rodriguez     Jury Trial, Day 17      5:16-cv-06370-    Yes: Dkt # 504
                 Lee-Anne Shortridge                         EJD               No: I have ordered or will
                                                                              order it.
11/26/2019       Irene Rodriguez     Jury Trial, Day 18      5:16-cv-06370-    Yes: Dkt # 505
                 Lee-Anne Shortridge                         EJD               No: I have ordered or will
                                                                              order it.
12/05/2019       Irene Rodriguez         Motion for          5:16-cv-06370-    Yes: Dkt # 520
                                         Protective Order    EJD               No: I have ordered or will
                                                                              order it.
03/6/2020        Irene Rodriguez         Posttrial Motions   5:16-cv-06370-    Yes: Dkt # 601
                                                             EJD               No: I have ordered or will
                                                                              order it.




                                                                                             2|Page
    ACTIVE 50326587v2
